DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6-27, 30, and 32-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-15, and 17-28 of U.S. Patent No. 11, 286,079 in view of Frank et al.(US Publication 2013/0340946). U.S. Patent No. 11, 286,079 teaches everything except the separation member being a belt.  Frank et al. teaches it is known to use a belt as a separation member in a labeler.(Figure 1)  It would have been obvious to one of ordinary skill in the art at the time of filing to use a belt as the separation member in U.S. Patent No. 11, 286,079 since the patent is silent as to the separation member and since Frank et al shows this is a well-known and conventional separation member in the labeling arts.(Figure 1)
Claim Objections
Claims 5 and 31 are objected to because of the following informalities:  a member should not be described as being a polymer.  It should be described being made of a polymer.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: in line 17, the word “suctions” should be --suction--.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: in line 18, the word “suctions” should be --suction--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 20, it is unclear how close the shape of the depressions need to be to miniature suction cups to meet the limitation of “shaped like” miniature suction cups.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-9, 15-17, 20-22, 28, 29, 31-33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al.(US Publication 2013/0340946) in view of Watanabe(EP 0031383) 
Frank et al. discloses an apparatus for applying labels to containers having a feed roll with a roll of labels, a transfer belt(separation member 9), and a nip member.  The transfer roll uses van der Waals forces to have the label prefer sticking to it to sticking to the release liner, i.e. the tack force between the upper surface of the label and the transfer roll is greater than the release force between the liner and the label.(Abstract, Figure 2; [0007]-[0009])  The separation member can have a textured surface.[0009]  The reference does not disclose a takeup roll.  However, the use of a takeup roll for the release liner is extremely well-known and conventional in the labeling arts as shown for example by Watanabe(6).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the release liner wound on a takeup roll since this is extremely well-known and conventional in the labeling art as shown for example by Watanabe.(Figure 1, 6)  
Regarding claims 2 and 28, Frank et al. discloses the belt can have a silicone coating[0012].
Regarding claims 3 and 29, Frank et al. discloses the belt can have a textured surface.[0009]  While the reference does not disclose the exact material used as the silicone coating, one in the art would appreciate that any well-known and conventional material such as polydimethylsiloxane could be used since Frank et al. discloses the use of silicones and the choice of material is within the skill of one of ordinary skill in the art to determine, absent unexpected results.
Regarding claims 5 and 31, while the references are silent as to the shear modulus and Young’s modulus of the separation member covering, the application and Frank et al. use similar material(silicone) for similar purposes, i.e. to made in removing labels from release liner.  One in the art would appreciate they would have similar shear modulus and Young’s modulus since they are made of the same materials and used for the same purpose, suggesting they would have similar properties.
Regarding claims 6, 7, 33, and 34, Watanabe shows the nip member is a lever, which can be considered a plate as it is flat and thin in regards to the length.(10)  It would have been obvious to one of ordinary skill in the art at the time of filing to replace the edge(8) of Frank et al. with the nip plate of Watanabe since they are well-known and conventional alternatives in the art for label separators as shown by Watanabe.(Figure 1)
Regarding claims 8, 9, 21, and 22, while the references do not disclose the stiffness, since the labels of the application and the labels of Frank et al. and Watanabe are applied in the same manner for the same purpose, one in the art would appreciate the stiffness would be in the same range.
Regarding claim 15, one in the art would appreciate the take up roll would have to be mechanically driven as otherwise it would to take up the release liner.
Regarding claim 16, the substrate moves to a position adjacent the separation member and its surface contacts the leading edge of the adhesive label.  If the tack force between the adhesive and the surface of the substrate were not greater than that between the label and the separation member, the label would not separate from it and since the entire purpose is or it to separate, the tack force between the adhesive and the substrate must be greater than that of the label and the separation member.  
Regarding claim 17, while Frank et al. does not disclose the substrate rotating as the label is applied, Watanabe does.(Figure 1)  It would have been obvious to one of ordinary skill in the art at the time of filing that the device of Frank et al. could be used to applied labels to other types of substrate such as rotating bottles as shown by Watanabe since the type of article does not affect the inventive structure of Frank et at.
Regarding claim 35, Frank et al. shows an automated labeler.(Figure 1)

Claims 10-12 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. and Watanabe as applied to claims 1 and 20 above, and further in view of Grefenstein et al.(US Publication 2010/0260989).
The references cited do not disclose the thickness of the facestock of the labels.  Grefenstein et al. discloses the typical thickness of facestock for labels is 80-100 microns(3-4 mils).[0004]  It would have been obvious to one of ordinary skill in the art at the time of filing to make the labels of Frank et al. and Watanabe have a thickness of 3-4 mils since that is typical thickness for facestock for labels as suggested by Grefenstein et al.[0004]
Claims 13, 14, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. and Watanabe as applied to claims 1 and 20 above, and further in view of Amano(US Publication 2003/0091817).
The references cited do not disclose the thickness of the release liner.  Amano discloses that release liner can be 1-100 microns thick(0.04-4 mils).[0031]   It would have been obvious to one of ordinary skill in the art at the time of filing to pick any release liner thickness within the range of 1-110 microns thick since Frank et al. and Watanabe are silent as to the liner thickness, leading on to look to similar references and Amano discloses a release liner thickness for pressure sensitive adhesives, like those used with labels.
Claim(s) 17, 18, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. and Watanabe as applied to claims 1 and 20 above, and further in view of Muny(US Publication 2014/0360676).
The references cited do not disclose a manual labeler, manual labelers are well-known and conventional in the art in general as evidenced by Muny.(Figure 1a)  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Frank et al. and Watanabe to make it manually operated since manually operated labelers are well-known and conventional in the labeling arts as shown for example by Muny.(Figure 1a)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/Primary Examiner, Art Unit 1746